DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 02/05/2021 has been considered and entered.  The response has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hollinghurst et al. (US 3,652,410) in view of Born et al. (US 5,306,436)
In regards to claim 1, Hollinghurst teaches multifunctional lubricant composition comprising detergents, dispersants, antioxidants, extreme pressure agents, friction modifiers (title, abstract).  The composition is a multifunctional composition that is useful in engines, axle gears, wet brakes, tractors etc. (column 2 lines 27 – 32).  The composition comprises about 2 to 15% of detergent and antioxidant, 1 to 8% of phosphorus (i.e., phosphate) and sulfur (i.e., polysulfides) compounds as components A and B respectively (column 2 lines 35 – 71).  The 
The composition can comprise polyalkylene (i.e., polybutenyl) succinimide dispersant which is a reaction products of polyalkenyl succinic acid anhydride and polyamine (column 3 lines 68 – column 4 lines 15).  The antiwear compounds which can represent the only sulfur and phosphorus source to the composition provide a ratio of sulfur to phosphorus of from 5:1 to 20:1 which overlaps the claimed range (column 4 lines 52 – 56). Thus, compositions having the sulfur to phosphorus ratio of 5 to 20 are envisaged and/or obvious in view of Hollinghurst.  Hollinghurst fails to teach the specific phosphorus antiwear structures of the claim.  
Born teaches phosphosulfur compounds which are antiwear and extreme pressure additives for lubricating oils (column 1 lines 5 – 10).  The additives have a formula (R1-Sx-Oy-A-)rBv-)pP(X)-Yt-)qZm, where m can be 0 or 1, p can be 2 or 3, t, v, y can be 0, Z can be hydrogen when m is 1,  which can be simplified to a formula (((R1-Sx-(CH2)n-O-)2P(S)-S-R6, wherein R1 is alkyl or alkenyl group having from 1 to 30 carbon atoms such as t-butyl, x is 1, n is 2-6, and R6 is a radical of an alcohol or (CH3)3-C-S-(CH2)3-CH2- which provides the limitation of formula (1) of the claim, when in formula (1) of the claim, R11 is mercapto, X11 is S, and R12 and R13 are each X13R15X14R16 such that X13 is O, R15 is CH2CH2, X14 is S, R16 (i.e., R1 of Born) is hydrocarbyl group such as alkyl or alkenyl group having 1 to 30 carbon atoms (column 1 lines 50 – column 2 lines 37; column 3 lines 48 – 60).

In regards to claim 2, Hollinghurst and Born combined teach the composition further comprising a polysulfide as previously stated.
In regards to claims 4 – 7, Hollinghurst and Born combined teach the composition having the claimed limitation as previously stated.  Hollinghurst teaches the polysulfide can be di tertiary butyl disulfide, diamyl sulfide, sulfurized polybutenes etc. which meets the claimed limitation of formula (5) as shown below (column 4 lines 71 – 75)
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

In regards to claim 8, Hollinghurst and Born combined teach the composition comprising succinimide dispersant as previously stated.
In regards to claim 9, Hollinghurst and Born combined teach the composition having the claimed viscosity as previously stated.
In regards to claim 10, Hollinghurst and Born combined teach the composition which is useful as gear oils as previously stated.  However, it is noted that the intended use limitation merely recites a desired use but does not further limit the claimed composition itself.  
In regards to claim 11, Hollinghurst and Born combined teach the composition for use as gear oils and having the claimed ingredients which when used in lubricating gears intrinsically performs the intended method of lubrication.
In regards to claims 13 – 20, Hollinghurst and Born combined teach the composition and provide for method of lubricating gears using the claimed composition having the claimed oil and additives.  Since the composition comprises similar ingredients it would be expected to provide similar properties as claimed.  

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Applicants argue Toda (US 2012/0040874) fails to teach the S/P ratio of the claims.  The argument is moot as Toda has not been applied for making the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771